DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.

Response to Amendment
The RCE filed on 02/25/2021 has been considered. No amendment is made. No claim is cancelled. Claims 32-55 are pending and addressed below.






















Claim Rejections - 35 USC § 103










Claims 32-33, 35-49, and 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over NPL (in the IDS, 3GPP Techincal Specification 23.041, Technical realization of Cell Broadcast Service (CBS) (Release 13)), hereinafter NPL, in view of Kim Sang Bum et al (US 20150004924), hereinafter Kim.
Regarding claims 32 and 53, NPL teaches, a method for a public information system / control node, adapted for broadcasting a message in a first wireless access network that is a public safety network (NPL: Figs. 2 and 3, teaching a public information system with a wireless network), comprises, 
initiating a modified support announcement by the first wireless access network (NPL: page 20. Step 3 “..., the CBC identifies which RNCs need to be contacted and constructs the "Service Area ID list" for the cells in which the information is to be broadcast”, page 22, Step 2 “Using the "impacted area" information, the CBC identifies which MMEs need to be contacted and determines the information to be place into the Warning Area Information Element”, Page 17, chapter 9.1.3.1 As specified in 3GPP TS 31.102 [18], the MS/UE can be configured to ignore all warning messages received in a VPLMN or in a PLMN equivalent to it., teaching CBC making a list of service areas or MMEs of the  and 
initiating broadcasting of the message over the first wireless access network, whereby said wireless device may receive the message over the first wireless access network (NPL: Figs. 2 and 3, teaching initiating broadcasting of public alert message in a wireless network).
NPL does not expressly teach, the first wireless access network arranged to, at least partly, overlap one or more further wireless access networks that is a commercial network being separated from the public safety network, the modified support announcement configured to announce support for the further wireless access networks by comprising network identifiers associated with the further wireless access networks, whereby a wireless device associated with the further wireless access network is prompted to connect to the first wireless access network.
However, in the same field of endeavor, Kim teaches, the first wireless access network arranged to, at least partly, overlap one or more further wireless access networks that is a commercial network being separated from the public safety network (Kim: [0130] Referring to FIG. 11, a cell may be shared several operators. Public Land Mobile Network (PLMN) denotes a network operated with a network name., teaching overlapping of different networks),
the modified support announcement configured to announce support for the further wireless access networks by comprising network identifiers associated with the further wireless access networks, whereby a wireless device associated with the further wireless access network is prompted to connect to the first wireless access network (Kim: [0050] teaching support of ETWS, a public information system; Figs. 2, 3, 11, 12 and 13; [0135]-[0156], [0139] The eNB 1205 may configure an EAB (Extended Access Barring) for the PLMN A in consideration of the CN overload level and send the EAB to the UE 1200 at step 1235. In this embodiment, since the PLMN B is not in a CN overload situation, the eNB 1205 sends the UE 1200 the EAB for the PLMN B of which every bit is set to 0., [0154] The eNB includes in the SIB1 the per-PLMN EAB sets in consideration of the arranged order of the PLMNs in the PLMN list and the arranged order of the PLMN-specific EAB sets., teaching wireless network sending message (i.e. announcement) to UEs to inform which PLMNs are barred to access the network, which makes the UEs to connect to a particular PLMN network, when other PLMNs are barred).

This would have been obvious because it would motivate one of ordinary skill in the art to provide a method of controlling network access efficiently to adjust the load of a mobile communication system (Kim: [0001]).
Regarding claim 33, NPL, in view of Kim, teaches the method, as outlined in the rejection of claim 32.
NPL further teaches, wherein the public information system comprises a public warning system, PWS, and wherein the message comprises an alert message and/or a warning message (NPL: chapter 9.1.3 Warning Message Delivery; 9.1.3.1 In GSM and UMTS, the cell broadcast service can be used to transfer CBS messages related to public warning.).
Regarding claim 35, NPL, in view of Kim, teaches the method, as outlined in the rejection of claim 32.
wherein one of the further wireless access networks is a Public Land Mobile Network, PLMN, associated with a Mobile Network Operator, MNO.
However, in the same field of endeavor, Kim teaches, wherein one of the further wireless access networks is a Public Land Mobile Network, PLMN, associated with a Mobile Network Operator, MNO (Kim: [0007] the present invention aims to provide a method and apparatus for allowing an MTC device to transmit EAB information associated with various operators..., [0130] Public Land Mobile Network (PLMN) denotes a network operated with a network name.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL’s method to include that the one of the further wireless access networks is a Public Land Mobile Network, PLMN, associated with a Mobile Network Operator, MNO.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method of controlling network access efficiently to adjust the load of a mobile communication system consisting of various operators (Kim: [0001]).
Regarding claim 36 and 54, NPL, in view of Kim, teaches the method, as outlined in the rejection of claims 32 and 53.
NPL further teaches, further comprising obtaining an instruction to initiate broadcast of the message to wireless devices associated with one or more of the further wireless access networks (NPL: page 22, steps 1 and 2; step 1. CBE (e.g. Information Source such as PSAP or Regulator) sends emergency information (e.g. "warning type", "warning message", "impacted area", "time period") to the CBC.; step 2. Using the "impacted area" information, the CBC identifies which MMEs need to be contacted and determines the information to be place into the Warning Area Information Element. The CBC sends a Write-Replace Warning Request message containing the warning message to be broadcast...).
Regarding claim 37, NPL, in view of Kim, teaches the method, as outlined in the rejection of claim 36.
NPL further teaches, wherein the obtaining an instruction comprises obtaining network identifiers corresponding to the further wireless access networks (NPL: page 22, steps 1 and 2; step 1. CBE (e.g. Information Source such as PSAP or Regulator) sends emergency information (e.g. "warning type", "warning message", "impacted area", "time period") to the CBC., step 2. Using the "impacted area" information, the CBC identifies which MMEs need to be contacted..., teaching CBC receiving network information from the instruction, as identified MMEs can be different for different operators).
Regarding claim 38, NPL, in view of Kim, teaches the method, as outlined in the rejection of claim 36.
NPL further teaches, wherein the obtaining an instruction comprises receiving the message to broadcast (NPL: page 22, steps 1 and 2; step 1. CBE (e.g. Information Source such as PSAP or Regulator) sends emergency information (e.g. "warning type", "warning message", "impacted area", "time period") to the CBC).
Regarding claim 39, NPL, in view of Kim, teaches the method, as outlined in the rejection of claim 36.
NPL further teaches, wherein the obtaining an instruction comprises obtaining an instruction to broadcast the message to one or more wireless devices associated with a pre-configured list of further wireless access networks (NPL: page 22, steps 1 and 2; step 1. CBE (e.g. Information Source such as PSAP or Regulator) sends emergency information (e.g. "warning type", "warning message", "impacted area", "time period") to the CBC., step 2. Using the "impacted area" information, the CBC identifies which MMEs need to be contacted and determines the information to be place into the Warning Area Information Element. The CBC sends a Write-Replace Warning Request message containing the warning message to be broadcast..., teaching CBC receiving network information from the instruction, as identified MMEs can be different for different operators, and the message to be broadcast over the identified networks).
Regarding claims 40 and 55, NPL, in view of Kim, teaches the method, as outlined in the rejection of claims 32 and 53.
NPL further teaches, further comprising obtaining a notification of a malfunction condition in one or more of the further wireless access networks (NPL: chapter 9.2.12 FAILURE-INDICATION Request/Indication, The FAILURE-INDICATION Request is used by the BSC/RNC to indicate to the CBC a CB related problem situation in one or more of its cells., teaching malfunction notification in cells of various networks).
Regarding claim 41, NPL, in view of Kim, teaches the method, as outlined in the rejection of claim 40.
NPL further teaches, wherein the obtaining a notification comprises obtaining a list of network identifiers corresponding to the further wireless access networks associated with malfunction condition (NPL: chapter 9.2.12 FAILURE-INDICATION Request/Indication, chapter 9.2.14 SET-DRX- REPORT Response/Confirm, The Failure-List will contain those cells which were present in the Request message and which failed the requested operation., cells can belong to different networks, providing identifiers of the networks).
Regarding claim 42, NPL, in view of Kim, teaches the method, as outlined in the rejection of claim 32.
NPL does not expressly teach, wherein the initiating a modified support announcement comprises initiating a modification of a System Information Block type 1, SIB 1, of the first wireless access network to comprise a network identity list corresponding to the one or more further wireless access networks.
However, in the same field of endeavor, Kim teaches, wherein the initiating a modified support announcement comprises initiating a modification of a System Information Block type 1, SIB 1, of the first wireless access network to comprise a network identity list corresponding to the one or more further wireless access networks (Kim: Fig. 11, [0130] The operators may provide services of a plurality networks within one cell or share one cell for the operator networks, i.e. PLMNs. One cell can serve up to 6 PLMNs, and a list of the PLMNs is broadcast in the SIB1 of the corresponding cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL’s method to include 
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method of controlling network access efficiently to adjust the load of a mobile communication system consisting of various operators (Kim: [0001]).
Regarding claim 43, NPL, in view of Kim, teaches the method, as outlined in the rejection of claim 32.
NPL further teaches, wherein a network identity comprises a PLMN identity, PLMN ID, or a service set identifier, SSID (NPL: chapter 9.3.5, The Service Area Code (SAC) together with the PLMN-Id and the LAC will constitute the Service Area Identifier, teaching PLMN-id for PLMN. Also, well known in cellular technology that PLMN-id is used a network identifier).
Regarding claim 44, NPL, in view of Kim, teaches the method, as outlined in the rejection of claim 32.
wherein the initiating a modified support announcement comprises initiating activation of a network sharing function, or Radio Access Network, RAN, sharing function.
However, in the same field of endeavor, Kim teaches, wherein the initiating a modified support announcement comprises initiating activation of a network sharing function, or Radio Access Network, RAN, sharing function (Kim: [0154] The eNB includes in the SIB1 the per-PLMN EAB sets in consideration of the arranged order of the PLMNs in the PLMN list and the arranged order of the PLMN-specific EAB sets., sending a PLMN list is in essence an indication of activation of a network sharing function for the cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL’s method to include that the initiating a modified support announcement comprises initiating activation of a network sharing function, or Radio Access Network, RAN, sharing function.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method of controlling network access efficiently to adjust the load of a mobile communication system consisting of various operators (Kim: [0001]).
Regarding claim 45, NPL, in view of Kim, teaches the method, as outlined in the rejection of claim 32.
NPL does not expressly teach, further comprising initiating selective barring of a wireless device associated with a further wireless access network from accessing the first wireless access network.
However, in the same field of endeavor, Kim teaches, further comprising initiating selective barring of a wireless device associated with a further wireless access network from accessing the first wireless access network (Kim: [0154] The eNB includes in the SIB1 the per-PLMN EAB sets in consideration of the arranged order of the PLMNs in the PLMN list and the arranged order of the PLMN-specific EAB sets., EAB is Extended Access Barring).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL’s method to include initiating selective barring of a wireless device associated with a further wireless access network from accessing the first wireless access network.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method of controlling network access efficiently to adjust the load of a mobile communication system consisting of various operators (Kim: [0001]).
Regarding claim 46, NPL, in view of Kim, teaches the method, as outlined in the rejection of claim 45.
NPL does not expressly teach, wherein the selective barring comprises initiating a PLMN specific access class barring using SIB2 and/or SIB 14.
However, in the same field of endeavor, Kim teaches, wherein the selective barring comprises initiating a PLMN specific access class barring using SIB2 and/or SIB 14 (Kim: [0111]-[0112] Referring to FIG. 16, the UE receives SIB2 broadcast by the serving eNB at step 1600. The system information includes the barring information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL’s method to include that the selective barring comprises initiating a PLMN specific access class barring using SIB2 and/or SIB 14.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method of controlling network access efficiently to adjust the load of a mobile communication system consisting of various operators (Kim: [0001]).
Regarding claim 47, NPL, in view of Kim, teaches the method, as outlined in the rejection of claim 32.
further comprising initiating broadcast of a notification message comprising information about said modified support announcement to wireless devices associated with the further wireless access networks (NPL: page 22, step 2. The CBC sends a Write-Replace Warning Request message containing the warning message to be broadcast and the delivery attributes (Message identifier, Serial Number, Tracking Area ID list, Warning Area, OMC ID, CWM Indicator, Send Write-ReplaceWarning-Indication, Global eNB ID) to MMEs...The Warning Area shall be a list of Cell IDs or a list of T Ais or one or more Emergency Area IDs. The Warning Area is only used by the eNodeB... An Emergency Area ID is unique within the PLMN., teaching information about the area (MMEs, Cells, Emergency Area etc.) where broadcast to wireless devices is to be sent).
Regarding claim 48, NPL, in view of Kim, teaches the method, as outlined in the rejection of claim 32.
NPL does not expressly teach, wherein the initiating broadcasting comprises initiating transmission of a Public Warning Message, PWM, using any of SIB 10, SIB 11, and SIB 12 to wireless devices associated with the further wireless access networks.
wherein the initiating broadcasting comprises initiating transmission of a Public Warning Message, PWM, using any of SIB 10, SIB 11, and SIB 12 to wireless devices associated with the further wireless access networks (Kim: [0050] SIB10 and SIB11 carrying ETWS information, ETWS (Earthquake and Tsunami Warning System) information is a PWM message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL’s method to include that the initiating broadcasting comprises initiating transmission of a Public Warning Message, PWM, using any of SIB 10, SIB 11, and SIB 12 to wireless devices associated with the further wireless access networks.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method of controlling network access efficiently to adjust the load of a mobile communication system consisting of various operators (Kim: [0001]).
Regarding claim 49, NPL, in view of Kim, teaches the method, as outlined in the rejection of claim 32.
wherein the initiating broadcasting comprises initiating broadcasting only when a further wireless access network is in, or has reported, a malfunction condition.
However, in the same field of endeavor, Kim teaches, wherein the initiating broadcasting comprises initiating broadcasting only when a further wireless access network is in, or has reported, a malfunction condition (Kim: [0131] In the case that traffic load increases in the network of a certain operator, it is necessary to restrict the access of the MTC devices using the corresponding operator network selectively. Accordingly, if the EAB information is provided per PLMN, this may facilitate such control. An embodiment of the present invention proposes a method of configuring per-PLMN EAB information efficiently.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL’s method to include that the initiating broadcasting comprises initiating broadcasting only when a further wireless access network is in, or has reported, a malfunction condition.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method of controlling network access efficiently to Kim: [0001]).
Regarding claim 51, NPL, in view of Kim, teaches the method, as outlined in the rejection of claim 32.
NPL does not expressly teach, wherein the initiating broadcasting comprises selectively initiating broadcasting in a part of the first wireless access network, whereby the message is broadcasted in the part of the first wireless access network, and is not broadcasted in another part of the first wireless access network.
However, in the same field of endeavor, Kim teaches, wherein the initiating broadcasting comprises selectively initiating broadcasting in a part of the first wireless access network, whereby the message is broadcasted in the part of the first wireless access network, and is not broadcasted in another part of the first wireless access network (Kim: Fig. 12, teaching barring only the overloaded PLMNs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL’s method to include that the initiating broadcasting comprises selectively initiating broadcasting in a part of the first wireless access network, whereby the message is broadcasted in 
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method of controlling network access efficiently to adjust the load of a mobile communication system consisting of various operators (Kim: [0001]).
Regarding claim 52, NPL, in view of Kim, teaches the method, as outlined in the rejection of claim 32.
NPL does not expressly teach, wherein the initiating a modified support announcement comprises initiating broadcasting of a modified support announcement selectively in a part of the first wireless access network, whereby the modified support announcement is broadcasted in the part of the first wireless access network, and is not broadcasted in another part of the first wireless access network.
However, in the same field of endeavor, Kim teaches, wherein the initiating a modified support announcement comprises initiating broadcasting of a modified support announcement selectively in a part of the first wireless access network, whereby the modified support announcement is broadcasted in the part of the first wireless access network, and is not broadcasted in another part of the first wireless access network (Kim: Fig. 10, [0124]-[0128], teaching the EAB modification coming from one network PLMN, which can be the first wireless access network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL’s method to include that the initiating a modified support announcement comprises initiating broadcasting of a modified support announcement selectively in a part of the first wireless access network, whereby the modified support announcement is broadcasted in the part of the first wireless access network, and is not broadcasted in another part of the first wireless access network.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method of controlling network access efficiently to adjust the load of a mobile communication system consisting of various operators (Kim: [0001]).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over NPL, in view of Kim, and further in view of ZHAO Kang-kai et al (in the IDS, US 20170156039), hereinafter Zhao.
Regarding claim 34, NPL, in view of Kim, teaches the method, as outlined in the rejection of claim 32.
NPL and Kim do not expressly teach, wherein the first wireless access network is part of a Public Safety, PS, long term evolution, LTE, communication system.
However, in the same field of endeavor, Zhao teaches, wherein the first wireless access network is part of a Public Safety, PS, long term evolution, LTE, communication system (Zhao: Fig. 10, 1004 “PUBLIC-SAFETY RAN”, [0060] In particular, FIG. 10 depicts an example communication system 1000 that includes one or more commercial RANs 1002, a public-safety RAN 1004, [0068] ... an example public-safety RAN 1004 instead of the example commercial RAN 1002. In particular, FIG. 11 depicts the RAN 1002 as including an eNodeB 1102..., teaching the first wireless access network can be a PS LTE network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL and Kim’s method to include that the first wireless network is a PS LTE network.
This would have been obvious because it would motivate one of ordinary skill in the art to provide for public-safety responders to be able to communicate with each other on a regular basis in a cellular network (Zhao: [0001]).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over NPL, in view of Kim, and further in view of Palanisamy Suresh et al (US 20160007138), hereinafter Suresh.
Regarding claim 50, NPL, in view of Kim, teaches the method, as outlined in the rejection of claim 32.
NPL and Kim do not expressly teach, wherein the initiating broadcasting is preceded by a pre-configured time delay, during which pre-configured time delay a wireless device may connect to the first wireless access network.
However, in the same field of endeavor, Suresh teaches, wherein the initiating broadcasting is preceded by a pre-configured time delay, during which pre-configured time delay a wireless device may connect to the first wireless access network (Suresh: [0348] The core network can broadcast the downlink group message at different times in different cells/areas (as allowed by the GM-Maximum -Delay-Tolerance), teaching broadcast can be delayed based on predefined delay tolerance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL and Kim’s method to 
This would have been obvious because it would motivate one of ordinary skill in the art to provide an improved group based services for Machine Type Communication devices having services from Cell Broadcast Center, leading to the greater utilization to existing group based services and the deployment of new group based services (Suresh: [0203], [0005]).

Response to Arguments
Applicant’s arguments filed on 02/08/2021, with respect to the rejection of independent claim 32 under USC 103 have been fully considered but they are not persuasive.
Applicant argues in Remarks: p.6, l.10-27  that “In response to a previous presentation of this deficiency, the Patent Office stated that "Modified support announcement is interpreted by the Examiner as a message sent/broadcasted to UE, in the light of Spec p. 12, 1. 10-15; p.14, 1. 25."9 Applicant respectfully disagrees with this oversimplification. While the Patent Office must use the broadest reasonable interpretation. the interpretation must be reasonable. It appears that the Patent Office is referring to the example where the modified support announcement is a SIB 1 message that appears to be coming from the network expected by the wireless device. In this case, the wireless device interprets this as a normal connection to the expected PLMN when it is actually connected to the PS-LTE network: 
According to aspects, the initiating a modified support announcement comprises initiating a modification of a System Information Block type 1, SIB1, of the first wireless access network to comprise a network identity list corresponding to the one or more further wireless access networks.
There is no teaching in NPL or in Kim regarding such a modified support announcement. Once the wireless device connects to the PS-LTE network, it can start to receive broadcasts and other system information messages transmitted on this network. Thus, a broadcast information message reaches the wireless device even though this wireless device has no direct association to, or even knowledge of, the PS-LTE network. None of this is even hinted at by NPL or Kim.”
However, the examiner respectfully disagrees. Independent claim as recited combines two established features known in 3GPP and disclosed in the prior art 1) Broadcasting a public safety message, 2) Broadcasting via e.g. SIB1 multiple PLMN (i.e. multiple network operators) support by an access node or network, in a case of a shared access network. 



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.B.C./Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472